                     UNITED STATES PROBATION OFFICE
                          EASTERN DISTRICT OF NORTH CAROLINA


 James L: Corpening, Jr.                                                     310 New Bern Avenue, Room 610
 Chief U.S. Probation Officer                                                        Raleigh, NC 27601-1441
                                                                                        Phone: 919-861-8665
                                                                                          Fax: 919-861-5555




     DATE: December 14, 2018
    FROM: Erica W. Foy
          U.S. Probation Officer
 SUBJECT: MCLOYD, Luther
          Dkt. No.: 4:94-CR00070-16BO
          REQUEST FOR EARLY TERMINATION
         TO: Terrence W. Boyle
             Chief U.S .. District Judge




On March 1, 2996, pursuant to a guilty plea to Conspiracy to Possess with Intent to Distribute Crack
Cocaine, Luther McLoyd appeared in United States District Court for the Eastern District ofNorth Carolina,
and was sentenced to 262 months imprisonment to be followed by 5 years supervised release.

The defendant was released from custody on September 8, 2014, and began supervision in the Southern
District of New York, where he has remained.

He has performed satisfactorily on supervision. He has submitted to DNA testing, all drug screens have
been negative, and he has been on low intensity supervision since April 2016. His term of supervision is
set to expire on September 7, 2019.

The probation office is requesting early termination. The U.S. Attorney's Office has been contacted and
1heydonotobjecttoourrequest Please indicate the court's preference by marking the appropriate selection ·
below.


 IB"'1 agree with the recommendation and have signed the enclosed Order.
 D I disagree with the recommendation. I will reconsider in one year.
 D I disagree with the recommendation. The defendant must serve the entire term of
   supervision.

     c::r-~IJ~
     Terrence W. Boyle
                                                             1r;·11·1r
                                                            Date
      Chief U.S. District Judge
PROB35                                                                          Report and Order Tenninating Supervision
(Reg 3/93)                                                                               Prior to Original Expiration Date



                                        UNITED STATES DISTRICT COURT
                                                     FOR THE
                                       EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                         v.                                    Crim. No. 4:94-CR-70-16BO

LUTHER J MCLOYD

       On September 08, 2014, the above named was released from prison and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

Reviewed and approved,                                 I declare under penalty of perjury that the foregoing
                                                       is true and correct.


ls/Jeffrey L. Keller                                   ls/Erica W. Foy
Jeffrey L. Keller                                      Erica W. Foy
Supervising U.S. Probation Officer                     U.S. Probation Officer
                                                       310 New Bern Avenue, Room 610
                                                       Raleigh, NC 27601-1441
                                                       Phone:919-861-8665
                                                       Executed On: December 14, 2018


                                                ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Datedthis        /   'f     dayofJ~                ,2018.




                                                      ~017Pt ·Chief United States District Judge
